United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
U.S. POSTAL SERVICE, LaVERNE POST
OFFICE, LaVerne, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-601
Issued: June 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from a September 27, 2006 merit
decision of the Office of Workers’ Compensation Programs, finding that she did not sustain an
injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury while in the
performance of duty.
FACTUAL HISTORY
On April 30, 2006 appellant, then a 57-year-old clerk, filed an occupational disease claim
(Form CA-2).1 On April 17, 2001 she first realized that the pain in her right wrist, arm, elbow
1

The record reveals that, prior to the instant claim, appellant filed claims assigned file numbers 132081630 for
right carpal tunnel syndrome and 132141441 for a right elbow condition. She underwent right carpal tunnel release
surgery in either 2003 or 2004.

and shoulder was caused by her federal employment. Appellant stated that, following her return
to work from carpal tunnel syndrome surgery, she experienced pain in her arm, elbow and
shoulder after working a few hours. She thought the pain was due to not having worked in four
months but the pain continued after two or three hours. In accompanying narrative statements,
appellant provided a history of her employment and described the development of her claimed
conditions and medical treatment received.
By letter dated June 9, 2006, the Office requested that the employing establishment
respond to appellant’s claim and provide a copy of her position description including the
physical requirements. By letter of the same date, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It addressed the medical evidence she needed
to submit to establish her claim. The Office requested a rationalized medical report from
appellant’s attending physician which described her symptoms, results of examination and tests,
diagnosis, treatment provided, the effect of treatment and opinion with medical reasons on
whether exposure or incidents in appellant’s federal employment contributed to her condition.
On June 19, 2006 appellant related that the Office erred in stating that the date of her
injury was on April 17, 2006. She further stated that she was initially hurt in April 2001 and
continued to experience pain. Appellant suffered from pain in her hands, wrists, arm, elbow and
shoulder. She submitted a CA-2 form dated November 7, 2005. Appellant alleged that in
February 2003 she first realized that the tendinitis in her right forearm and shoulder was caused
by her employment. She stated that Dr. Isaias F. Salazar, a Board-certified orthopedic surgeon,
opined that her condition was caused by the performance of repetitive work duties.
In a report dated June 6, 2006, Dr. Steve Huang, an occupational medicine specialist,
noted appellant’s right shoulder and elbow symptoms and repetitive use of her arm. He stated
that appellant was originally injured on April 1, 2001 and that she continued to experience pain
in her right shoulder, elbow and wrist. Dr. Huang provided a history of her social, family and
employment background. He reported essentially normal findings on physical examination.
Dr. Huang diagnosed tendinitis in the right shoulder, elbow and wrist. He opined that appellant
could return to modified-duty work with physical restrictions from June 6 through 29, 2006.
On December 12, 2005 the employing establishment offered appellant a modified
position. Appellant rejected the job offer stating that the position was not consistent with her
physician’s restrictions.
In a letter dated June 23, 2006, Frank Malone, an officer-in-charge at the employing
establishment, stated that appellant returned to work on April 17, 2006 because she wanted work
hours. Appellant advised management that she was going to apply for disability retirement.
Mr. Malone stated that, at the time appellant returned to work, it was understood that she had no
job-related restrictions. Appellant was only entitled to light-duty work due to her nonindustrial
restrictions. Mr. Malone stated that appellant agreed to perform duties which included the
distribution of letter mail and throwing box mail. On April 17 and 19, 2006 appellant was
assigned to the box section to throw box mail. Mr. Malone noted that appellant went home
shortly after performing this task because she was unable to perform any other duties. He stated
that, after working nine days, she went to her physician due to pain in her arm, elbow and
shoulder. On April 30, 2006 appellant submitted a CA-2 form for the pain. Mr. Malone

2

indicated that appellant probably should have submitted a claim for a recurrence of disability
(Form CA-2a) resulting from her previous employment-related elbow condition. He further
indicated that she refused a February 2006 limited-duty job offer contending that the work duties
were not consistent with her medical restrictions. Mr. Malone related that appellant had not
worked since May 30, 2006 because she was having problems performing her work duties and
claimed that she was experiencing arm, elbow and shoulder pain. He noted that, due to her
nonjob-related injuries, the employing establishment was having difficulty in providing her with
work. Mr. Malone concluded that in light of her medical problems, appellant was physically
unable to perform her job duties.
In a May 24, 2006 report, Dr. Huang stated that appellant sustained right lateral
epicondylitis and noted her physical restrictions.
In a letter dated June 26, 2006, Nancy Lemus, an employing establishment nurse,
provided a history of appellant’s bilateral carpal tunnel syndrome, rheumatoid, diabetic and right
lateral epicondylitis conditions. She stated that appellant did not have any work-related
restrictions. Ms. Lemus further stated that contrary to appellant’s contention, the duties of an
offered job did not require her to work outside her restrictions. She noted that appellant was
“P&S’d” by Dr. Lauri B. Hemsley, Board-certified in occupational medicine, on May 24, 2006.
Dr. Hemsley advised appellant that she could not find anything wrong with her shoulder after
evaluating her following her admission of falling in the parking lot of a grocery store.
The employing establishment submitted a description of appellant’s distribution clerk
position.
Dr. Hemsley’s June 14, 2006 report provided a history of appellant’s right elbow and
forearm condition and medical treatment. On physical examination, she reported full range of
motion of the right shoulder, elbow and wrist and normal upper extremity strength. Dr. Hemsley
diagnosed right lateral epicondylitis. She opined that appellant was at maximum medical
improvement. Dr. Hemsley further opined that, based on the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides), appellant
had zero percent impairment of the upper extremity and whole person. She stated that appellant
only had a mild change in her daily living activities and no objective findings. Dr. Hemsley
opined that an impairment rating for pain would not adequately reflect appellant’s condition
since the change in her daily living activities was mild. She concluded by noting appellant’s
physical restrictions and recommending job modification.
Dr. Huang’s August 8, 2006 report revealed essentially normal findings on physical
examination of appellant’s right shoulder and elbow. He released her to return to modified work
with restrictions from July 24 through August 8, 2006.
An August 8, 2006 report of Dr. Christopher J. Shean, a Board-certified orthopedic
surgeon, stated that appellant had right tennis elbow and cubital tunnel symptoms. He indicated
that appellant wished to schedule surgery for operative release.

3

By decision dated September 27, 2006, the Office found that appellant did not sustain an
injury while in the performance of duty. The medical evidence failed to establish a causal
relationship between the alleged shoulder and elbow conditions and her employment duties.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.7

2

Following the issuance of the Office’s September 27, 2006 decision, the Office received additional evidence.
The Board may not consider evidence for the first time on appeal which was not before the Office at the time it
issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and
request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

6

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between her
right wrist, arm, elbow and shoulder conditions and her federal employment. The record reveals
that appellant previously sustained right carpal tunnel syndrome and a right elbow condition in
April 2001. According to appellant, she underwent right carpal tunnel release surgery in either
2003 or 2004.
Appellant submitted several reports of Dr. Huang. In a June 6, 2006 report, Dr. Huang
stated that appellant was originally injured on April 1, 2001 and that she continued to experience
pain in her right shoulder, elbow and wrist. He reported essentially normal findings on physical
examination. Dr. Huang diagnosed tendinitis in the right shoulder, elbow and wrist. He opined
that appellant could return to modified-duty work with physical restrictions from June 6
to 29, 2006. Dr. Huang’s May 24, 2006 report stated that appellant had right lateral epicondylitis
and physical restrictions. His reports are of diminished probative value as they failed to address
whether the diagnosed conditions were caused or aggravated by factors of appellant’s
employment. The Board, therefore, finds that this evidence is insufficient to establish appellant’s
burden of proof.
Dr. Huang’s August 8, 2006 report provided essentially normal findings on physical
examination of appellant’s right shoulder and elbow. He released her to return to modified work
with restrictions from July 24 to August 8, 2006. Dr. Huang failed to provide a definite
diagnosis of a right upper extremity condition or to address whether the diagnosed condition was
caused or aggravated by factors of appellant’s employment. The Board finds that Dr. Huang’s
report is insufficient to establish appellant’s burden of proof.
Similarly, Dr. Hemsley’s June 14, 2006 report failed to provide a diagnosed condition or
address whether the diagnosed condition was caused or aggravated by factors of appellant’s
employment. She reported normal findings on physical examination. Dr. Hemsley opined that
appellant was at maximum medical improvement and that she had zero percent impairment of
the upper extremity and whole person based on the A.M.A., Guides. She stated that an
impairment rating based on pain would not adequately reflect appellant’s condition since the
change in her daily living activities was mild. Dr. Hemsley noted her physical restrictions and
recommended job modification. As she did not diagnose a condition causally related or
aggravated by appellant’s employment, the Board finds that her report is insufficient to establish
appellant’s claim.
In an August 8, 2006 report, Dr. Shean opined that appellant had right tennis elbow and
cubital tunnel symptoms. His report is of diminished probative value because he failed to
address whether the diagnosed conditions were caused by appellant’s employment. The Board
finds that Dr. Shean’s report is insufficient to establish appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained right wrist, arm, elbow and shoulder conditions causally related
to factors of her federal employment as a clerk. Appellant did not meet her burden of proof.

5

CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury while in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

